OPINION — AG — ** HIGHER EDUCATION — FACULTY MEMBER — SALARY INCREASE — FAILURE TO MAKE DONATION ** THE GOVERNING BOARD OF REGENTS OF A MEMBER INSTITUTION OF THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION, IN EXERCISING ITS DISCRETION TO GRANT OR DENY A SALARY INCREASE TO A FACULTY MEMBER, CANNOT EXERCISE SUCH DISCRETION IN AN ARBITRARY MANNER BY DENYING SUCH SALARY INCREASE FOR THE REASON THAT THE FACULTY MEMBER DID NOT DONATE MONEY TO A PARTICULAR FUND AT THE INSTITUTION. RATHER, A DECISION ON SUCH INCREASE MUST BE RELATED TO JOB PERFORMANCE, QUALIFICATION, SKILLS, OR EDUCATIONAL ACHIEVEMENTS OF THE FACULTY MEMBER. CITE: 70 Ohio St. 1971 3305 [70-3305](B), 70 Ohio St. 1971 3510 [70-3510](B), 70 Ohio St. 1971 3412 [70-3412](B) (GERALD E. WEIS)  ** SEE: OPINION NO. 87-109